977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas LAVENDER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-2367.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1992.

Before RALPH B. GUY, JR. and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Thomas Lavender appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The Secretary has waived oral argument.   Although requested to do so by July 2, 1992, Lavender has not objected to the submission of the case on the briefs.   Thus, oral argument is waived.


2
Lavender filed an application for social security disability benefits with the Secretary, alleging that he suffered from back pain and post-traumatic stress disorder.   Following a hearing, the administrative law judge (ALJ) determined that Lavender was disabled from December 1987 through March 1989, but not thereafter, because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Lavender then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Lavender has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate judge's report filed on September 11, 1991, and adopted by the district court in its order of September 30, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.